This appeal is attempted by the City of Gadsden and seeks to question the correctness of the rulings of the Circuit Court of Etowah on the pleadings filed by this appellee in said Circuit Court on his appeal from a conviction in the Recorder's Court of the City of Gadsden. The pleadings in the Circuit Court in no wise involved the validity of any ordinance of the City of Gadsden, but merely brought in issue the sufficiency of the complaint and warrant which was the basis of the defendant's (appellee here) conviction in the Recorder's Court. This being so no right of appeal inured to the City of Gadsden, and its attempted appeal here must be dismissed. Section 593, Title 37, Code of Alabama 1940; Alabama City v. Allen, 21 Ala. App. 332,108 So. 267; City of Birmingham v. Baranco, 4 Ala. App. 279,58 So. 944; Town of Brighton v. Miles, 153 Ala. 673, 45 So. 160; City of Birmingham v. Ridgeway, 164 Ala. 598, 51 So. 303; City of Florence v. England, ante, p. 149, 30 So. 2d 676.
Appeal dismissed.